Citation Nr: 1638394	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-36 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1968 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from an August 2009 rating decision of the RO in Cleveland, Ohio.

In December 2011, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In an April 2014 decision, the Board denied this appeal.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2014 decision and remanded this issue back to the Board.  

In June 2015, the Board remanded this appeal to the RO for additional evidentiary development consistent with the Joint Motion.  The appeal has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required


REMAND

In the June 2015 remand, the Board instructed the RO to obtain a medical opinion as to whether the Veteran's hearing loss was related to noise exposure in service.  The examiner was asked to: (1) elicit any post-service occupational and recreational noise exposure and its effects on the Veteran's hearing; (2) explain the significance, if any, of the change in audiometric measurements on the entrance and separation examinations; and (3) offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current hearing loss is causally or etiologically related to the Veteran's active service, to include noise exposure therein.  

After a review of the June 2015 examination report, the Board finds that its remand instructions have not been adequately completed.  

The results of auditory testing at entry into service were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
10
5
5
0
0

When examined at service separation on January 12, 1972, results of auditory testing were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In response to the Board's remand, an examination was obtained in June 2015.  That examiner opined that the Veteran's hearing loss is less likely than not, caused by, or a result of, military noise exposure.  The rationale was that a comparison of the entrance and service separation examination findings does not reveal a "standard threshold shift."  However, the examiner did not explain why the  increase in all but one of the readings - a threshold shift, albeit it slight - does not constitute a "standard threshold shift"; and, while the examiner listed the Veteran's post-service recreational noise exposure, its effect was not discussed.  

The Board acknowledges that the Veteran has since submitted an August 2016 opinion of O. Adunka, MD, which is explicitly speculative, as it begins with the phrase "I speculate."  He has also submitted a May 2015 opinion of R. Graham, Au.D., American Ear Hearing and Audiology, that it "may be" likely that his current difficulties with hearing loss and tinnitus are a result of the excessive noise exposure he was subjected to during his time spent in the service.  This opinion is also inconclusive as stated.  Therefore, additional development is necessary to obtain an opinion that is in substantial compliance with the Board's instructions.

The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain a supplemental opinion from the examiner who conducted the June 2015 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

* The examiner is asked to explain the meaning and significance of the term "standard threshold shift."  

The auditory testing conducted at entry and service separation clearly show higher readings at service separation than at entry with respect to all but one measurement.  If these increases do not constitute a "standard threshold shift," please explain why they do not, and also explain what level of increase would constitute a "standard threshold shift."

* The examiner is asked to provide a discussion of the effect, if any, of the Veteran's reported post-service recreational noise exposure on his current hearing.  

* The examiner is also asked to review the additional material submitted by and on behalf of the Veteran, including the National Institute on Deafness and Other Communication Disorders (NIDCD) Fact Sheet on Noise-Induced Hearing Loss, which has been cited in support of the proposition that noise-induced hearing loss may occur long after noise exposure.  

* After reviewing the material above, the VA examiner is then asked to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hearing loss is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


